JONES, JUDGE:
Each of the claimants appeared at a hearing at the Federal Building in Fairmont on December 5, 6 and 7, 1968, at the *55request of the respondent, and gave testimony, relating to the Farmington Mine Disaster. Their claims 'are for lost wages, travel and other expenses incurred by reason of their attendance at the hearings. Their respective claims are in the following amounts: Dan Thomas, Sr. — $119.22; Hershel H. Mullenax — $120.20; Layman M. Hall — $137.17; and Alfred H. Christner — $99.00. The claims were submitted on the records, and have been consolidated for the purpose of this opinion.
The respondent admits that it requested the appearance of the claimants as witnesses at the hearings, but 'answers that it has no authority to reimburse these claimants for the loss of earnings and expenses incurred by them. No legal responsibility upon the respondent is shown by the claimants, and the Court is unable to find any authority which would support the payment of these claims.
It goes without saying that the claimants have performed a meritorious service for their fellow workers, their industry and the State of West Virginia, by cooperating with the Department of Mines in its endeavor to determine the cause of a tragic mining accident and to prevent such disasters in the future. However, the Court of Claims Act does not contemplate the invocation of the State’s conscience without a showing of legal responsibility. There being no legal basis for recovery, the Court must, and does hereby, disallow each of said claims.